Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 20130318380) in view of Zhao et al. (US 20170337316)
With respect to claims 1, 9 Behrens teaches a system for identifying a controller causing an electrical discharge of a vehicle (paragraph 0002), the system comprising: a preserving a signal which is (see preserving wakeup message paragraph 0046) communicatively connected to controllers (see processors at nodes Fig. 1) within the vehicle and configured to transmit a wake-up trigger signal (wakeup message) after a predetermined first time (time for stabilization paragraph 0046) passes when the wake-up trigger signal is input from a first controller among the controllers (paragraph 0054); and a microcontroller unit (see 210 and 230) configured to: enter into a wake-up mode (see modes Fig. 6) after the first time passes when the microcontroller unit is in a sleep mode and the wake-up trigger signal is received through a single-channel transceiver (215) connected (see connection Fig. 2) to the first controller; and store an identification (paragraph 0014, 25, 36-37, 48-49) of the first controller when the wake-up trigger signal is received from the signal delay unit. Behrens teaches the signal may be persevered during startup however does not teach the use of a signal delay unit. Zhao teaches a signal delay unit (211) is a known means of preserving a signal. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Behrens to try a signal delay unit to preserve the signal for the benefit of increased efficiency and reliably.
With respect to claim  10 Behrens teaches the wake-up trigger signal is an initial signal configured to be transmitted by the first controller when a vehicle communication network is in an inactive state (paragraph 0015) and the microcontroller unit is in the sleep mode.  
With respect to claim 11 Behrens teaches the wake-up trigger signal is a signal that is configured to switch a mode of the microcontroller unit (see modes in Fig. 6) to the wake-up mode and switch a state of the vehicle communication network to an active state.  
With respect to claim 13 Behrens as modified above teaches the signal delay unit however does not teach the unit comprises an even number of inverters connected in series. An even number of inverters is a well known means of delaying a signal without altering. It would have been obvious to one having ordinary skill in art at the time of the invention to try inverters as a known means of delaying the signal without significant cost. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 20130318380) in view of Zhao et al. (US 20170337316) in view of Kurnik et al. (US 9,390,569)
With respect to claim 8 Behrens the controller however does not teach abnormal operations. Kurnik teaches (col. 13 lines 15-65) one of the controllers configured to transmit and receive signals in a vehicle communication network through a microcontroller unit, and is configured to be woken up by abnormal operations (see unexpected wakeup fail) when the vehicle communication network is in an inactive state.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 20130318380) in view of Zhao et al. (US 20170337316) in view of Tsatsanis et al. (US 20080198909)
With respect to claim 12 Behrens teaches the use of a transceiver however does not teach plural transceivers to which the controllers within the vehicle are individually connected. Tsatsanis teaches the known use of a plurality of single-channel transceivers (see Fig. 11-12) to which the controllers within the vehicle are individually connected, wherein the controllers within the vehicle are communicatively connected to the microcontroller unit through the single-channel transceivers that are individually connected to the controllers.  

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 20130318380) in view of Zhao et al. (US 20170337316) in view of Coden (US 6,389,030)
With respect to claim 14 Behrens teaches the system as detailed in the rejection of 1 above claim. Behrens does not teach the transceiver is a multichannel transceiver. Coden teaches the known use of a multichannel transceiver (Fig. 11 13). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Behrens to try the known use of a multichannel transceiver for the predictable result increased communication speed. 
With respect to claim 15 Coden teaches  the multi-channel transceiver and plurality of channels communication channels connected to the controllers (computers/servers). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Behrens try individual connection within the vehicle through the signal delay unit for the benefit of increased bandwidth in the CAN system.
With respect to claim 16 Behrens teaches the multi-channel transceiver is configured to transmit identification information (paragraph 0014, 25, 36-37, 48-49)  of the first controller to the microcontroller unit together with the wake-up trigger signal.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 20130318380) in view of Zhao et al. (US 20170337316) in view of Cook et al. (US 20190341803)in view of Coden (US 6,389,030)
With respect to claims 17 and 19-20 Behrens as detailed above teaches transceiver. Behrens does not teach an intelligent battery sensor. Cook teaches the use of an intelligent battery sensor (paragraph 0026-27, 10) configured to detect a wakeup time value (value of RTC at periodic wake) of a microcontroller. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Behrens to try the known use of an intelligent battery sensor for the benefit 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 20130318380) in view of Zhao et al. (US 20170337316) in view of Cook et al. (US 20190341803) in view of Coden
With respect to claim 18 Behrens teaches transceiver. Behrens does not teach the transceiver is a multichannel transceiver. Coden teaches the known use of a multichannel transceiver (Fig. 11 13). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Behrens to try the known use of a multichannel transceiver for the predictable result increased communication speed. 

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2-7 Behrens teaches the signal delay unit however does not teach the signal delay unit is connected to the controllers within the vehicle through a switch unit, and when the switch unit is turned on by the microcontroller unit, the wake-up trigger signal is selectively transmittable to the signal delay unit. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836